Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 16, 18, 20-24 and 27-30 are allowed
	Claims 1-5, 17, 19 and 25-26 stand canceled
	Dependency is amended to reflect Claim 22 depending from 21 and Claim 18 from 16
Reasons for Allowance
3.    	The most representative prior arts to Feng Zou et al., (hereinafter Zou) (US 2015/0264376) and Marta Karczewicz et al., (hereinafter Karczewicz) “CE-8-RELATED RESIDUAL BDPCM”; JVET-N0413, Geneva, CH, 19-27 March 2019 in view of Xin Zhao et al., (hereinafter Zhao) (US 2020/0329257) in lieu of Prov. 62/834,333, fail to disclose all the limitations of the amended claims reciting inter alia;
wherein based on the BDPCM being applied to the current block, a value of a transform index for the inverse non-separable transform that is applied to the current block is inferred to be 0, 
wherein the BDPCM is individually applied to a luma block of the current block or a chroma block of the current block,
wherein based on the BDPCM being applied to the luma block, a transform index for the luma block is not received, and wherein based on the BDPCM being applied to the chroma block, a transform index for the chroma block is not received.  
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/